Name: 93/701/EC: Commission Decision of 7 December 1993 on the setting-up of a general consultative forum on the environment
 Type: Decision
 Subject Matter: environmental policy;  European construction;  parliamentary proceedings;  EU institutions and European civil service;  information and information processing
 Date Published: 1993-12-29

 Avis juridique important|31993D070193/701/EC: Commission Decision of 7 December 1993 on the setting-up of a general consultative forum on the environment Official Journal L 328 , 29/12/1993 P. 0053 - 0054 Finnish special edition: Chapter 15 Volume 13 P. 0087 Swedish special edition: Chapter 15 Volume 13 P. 0087 COMMISSION DECISION of 7 December 1993 on the setting-up of a general consultative forum on the environment (93/701/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas in its resolution of 1 February 1993 on a Community programme of policy and action in relation to the environment and sustainable development (1), the Council approved the approach and general strategy of the programme 'Towards Sustainability' presented by the Commission; Whereas the programme provides for the setting-up of a general consultative forum bringing together representatives from the sectors of production, the business world, regional and local authorities, professional associations, unions and environmental protection and consumer organizations; Whereas the forum must be a place of consultation and dialogue between the representatives of the said sectors and the Commission; Whereas the forum should contain a balanced number of representatives from the various sectors concerned; whereas its members should be appointed by the Commission in the light of recommendations from organizations representing each sector concerned at Community level, HAS DECIDED AS FOLLOWS: Article 1 1. A consultative committee on the environment, to be known as the general consultative forum on the environment, hereinafter referred to as 'the forum', is hereby set up at the Commission. 2. The forum shall consist of figures from the sectors of production, the business world, regional and local authorities, professional associations, unions and environmental protection and consumer organizations. Article 2 1. The forum may be consulted by the Commission on any problem relating to the Community's environment policy. 2. A vice-chairman of the forum may draw the Commission's attention to the expediency of consulting the forum on a matter within the latter's field of competence on which no opinion has been requested. Article 3 The forum shall consist of 32 members. Seats shall be allocated as follows: (a) seven to 12 seats for business figures; (b) three to five seats for representatives from regional and local authorities; (c) four to seven seats for representatives from environmental protection and consumer organizations; (d) one to three seats for union representatives; (e) seven to 10 seats for figures with particular competence in the environmental field. Article 4 Members of the forum shall be appointed by the Commission, which shall take account of the recommendations made to it by the parties referred to in Article 1 (2). Article 5 1. The term of office of a forum member shall be three years. It may be renewed. 2. On expiry of the three-year period, forum members shall continue to perform theirs tasks until such time as they are replaced or reappointed. 3. A member's term of office shall be termined before the end of the three-year period in the event of resignation or death. He shall be replaced for the remainder of his term of office in accordance with the procedure set out in Article 4. 4. No remuneration shall be given in respect of the tasks performed by a forum member. Article 6 The Commission shall publish the list of members in the Official Journal of the European Communities. Article 7 1. The forum shall be chaired by a representative of the Commission. 2. The forum shall elect two vice-chairmen from among its members for a period of 18 months. This period may be renewed once. Election shall be by a two-thirds majority of members present. 3. The chairman and the vice-chairmen shall constitute the bureau. The bureau shall prepare and organize the work of the forum. Article 8 1. The forum may, on a proposal from one of its members or the Commission, invite any person having a particular competence in a matter included in the agenda to participate in its work as an expert. 2. Experts shall take part only in the deliberations on those items for which their presence is required. Article 9 The forum may set up working parties. Article 10 1. The forum and the bureau shall meet at the seat of the Commission when convened by it. 2. Representatives from the relevant Committee departments shall take part in the meetings of the forum, the bureau and the working parties. 3. The Commission shall provide the secretariat for the forum, the bureau and the working parties. Article 11 1. The forum's deliberations shall deal with requests for opinions lodged by the Commission. They shall not be followed by a vote. 2. When requesting an opinion from the forum, the Commission may set a deadline for delivery of the opinion. 3. The positions adopted shall appear in a record sent to the Commission. Article 12 Without prejudice to the provisions of Article 214 of the Treaty, forum members shall be required not to divulge information of which they become aware through the work of the forum or the working parties where the Commission informs the latter that an opinion requested or a question raised concerns a matter which is confidential. In this event, only forum members and representatives of the Commission departments shall attend meetings. Article 13 This Decision shall take effect on 7 December 1993. Done at Brussels, 7 December 1993. For the Commission Yannis PALEOKRASSAS Member of the Commission (1) OJ No C 138, 17. 5. 1993, p. 5.